             Case: 1:17-cr-00281 Document #: 106 Filed: 10/09/19 Page 1 of 1 PageID #:1094


                     United States District Court for the Northern District of Illinois


        Case Number: 17cr281-1                          Assigned/Issued By: AM

        Judge Name: Bucklo                              Designated Magistrate Judge: Cox


                                                FEE INFORMATION


    Amount Due:                  $400.00             $46.00            $5.00

                                 IFP                 No Fee                Other

                                 $505.00

    Number of Service Copies                                  Date:

                                          (For Use by Fiscal Department Only)

    Amount Paid:                                              Receipt #:

    Date Payment Rec’d:                                       Fiscal Clerk:


                                                     ISSUANCES

                  Summons                                              Alias Summons

                  Third Party Summons                                  Lis Pendens

                  Non Wage Garnishment Summons                         Abstract of Judgment

                  Wage-Deduction Garnishment Summons

         ✔        Citation to Discover Assets                                 (Victim, Against and $ Amount)


                  Writ
                             (Type of Writ)


  1         Original and 1               copies on 10/09/2019         as to Carlos R. Meza;
                                                         (Date)
 no notice.



Rev. 08/19/2016
